PER CURIAM:*
Sixteen Texas state prisoners filed separate civil rights complaints in state court against the Texas Department of Criminal Justice, Correctional Institutions Divisions (TDCJ) and Correctional Officers Santos Montez and Angel Davila. The cases were *797removed to federal court and consolidated by the district court for pretrial and, if needed, trial purposes. The district court granted the defendants’ motions for summary judgment in part, dismissing the claims against Officer Montez and the TDCJ. The court also dismissed the claims as moot of ten plaintiffs no longer housed at the Terrell Unit. The plaintiffs whose claims were dismissed as moot were identified in the court’s memorandum opinion as Jerold Williams, Alejandro Avila, Joshua Mazique Burton, Xavier Cooper, Benjamin Martin, Benjamin Vallie, Jr., Billy Wayne Morgan, Jerome Degree, Leon Harper, and Eliazar M. Rincon. Another plaintiff, Troy D. Rector, was dismissed based on information that he had been killed. However, the district court denied the defendants’ motion for summary judgment as to claims concerning Officer Davila, finding that the claims against Davila were re-dressable in the event that the plaintiffs prevailed at trial.
On the same date as its memorandum opinion granting in part and denying in part the motion for summary judgment, the district court entered a “final judgment” dismissing the case with prejudice as moot based on its memorandum opinions and orders. In the memorandum opinions and orders, the district court did not dismiss the claims of plaintiffs Julius Timothy Dawson, Nicholas D. Graves, James Earl Sadberry, Antonio Shelvin, and Joseph A Whitfield.
“This Court must examine the basis of its jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Because the claims of five plaintiffs remain pending in the district court, we lack jurisdiction over this appeal. See 28 U.S.C. §§ 1291, 1292(a),(b); Fed. R. Civ. P. 54(b); Martin v. Halliburton, 618 F.3d 476, 481 (5th Cir. 2010); Briargrove Shopping Ctr. Joint Venture v. Pilgrim Enters., Inc., 170 F.3d 536, 538-41 (5th Cir. 1999).
Accordingly, the appeal is DISMISSED for lack of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.